UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1414



MICHAEL J. SINDRAM,

                                              Plaintiff - Appellant,

          versus


S. RANDOLPH SENGEL; DIETRA Y. TRENT; MARK R.
WARNER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1-A)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.     Alexander Francuzenko,
O’CONNELL, O’CONNELL & SARSFIELD, Rockville, Maryland; Martha
Murphey Parrish, Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Michael Sindram appeals the district court’s amended

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.                    We

have     reviewed       the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Sindram v. Sengal, No. CA-04-1-A (E.D. Va. Mar. 24,

2004).     We deny Sindram’s motion for oral argument because the

facts    and    legal    contentions     are     adequately    presented    in   the

materials      before     the    court   and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -